       Case 4:17-cv-01268-JST Document 741 Filed 05/27/21 Page 1 of 3



 1    Michael W. De Vries (S.B.N. 211001)         Darin W. Snyder (State Bar No. 136003)
      Sharre Lotfollahi (S.B.N. 258913)           dsnyder@omm.com
 2    Benjamin A. Herbert (S.B.N. 277356)         Luann L. Simmons (State Bar No. 203526)
      KIRKLAND & ELLIS LLP                        lsimmons@omm.com
 3    333 South Hope Street                       Geoffrey H. Yost (State Bar No. 159687)
      Los Angeles, CA 90071                       gyost@omm.com
 4    Telephone: (213) 680-8400                   Alexander B. Parker (State Bar No. 264705)
      Facsimile: (213) 680-8500                   aparker@omm.com
 5    Email: michael.devries@kirkland.com         O’MELVENY & MYERS LLP
      Email: sharre.lotfollahi@kirkland.com       Two Embarcadero Center, 28th Floor
 6    Email: benjamin.herbert@kirkland.com        San Francisco, CA 94111-3823
                                                  Telephone: (415) 984-8700
 7    Adam R. Alper (S.B.N. 196834)               Facsimile: (415) 984-8701
      KIRKLAND & ELLIS LLP
 8    555 California Street                       Melody Drummond Hansen
      San Francisco, CA 94104                     (State Bar No. 278786)
 9    Telephone: (415) 439-1400                   mdrummondhansen@omm.com
      Facsimile: (415) 439-1500                   O’MELVENY & MYERS LLP
10    Email: adam.alper@kirkland.com              2765 Sand Hill Road
                                                  Menlo Park, CA 94111
11    Joshua L. Simmons (admitted pro hac vice)   Telephone: (650) 473-2600
      KIRKLAND & ELLIS LLP                        Facsimile: (650) 473-2601
12    601 Lexington Avenue
      New York, NY 10022-4611                     Attorneys for [24]7.ai, Inc.
13    Telephone: (212) 446-4800
      Facsimile: (212) 446-4900
14    Email: joshua.simmons@kirkland.com

15    Attorneys for Plaintiff LivePerson, Inc.

16
                                 UNITED STATES DISTRICT COURT
17
                              NORTHERN DISTRICT OF CALIFORNIA
18
                                          OAKLAND DIVISION
19
20
     LIVEPERSON, INC.,                                Case No. 4:17-CV-01268-JST (KAW)
21
                           Plaintiff,                 JOINT STATEMENT
22                                                    REGARDING OBJECTIONS
            v.
23
     [24]7.ai, INC.,
24
                           Defendant.
25

26

27

28
                                                                 JOINT STATEMENT RE OBJECTIONS
                                                                           4:17-CV-01268-JST (KAW)
               Case 4:17-cv-01268-JST Document 741 Filed 05/27/21 Page 2 of 3



 1            Pursuant to the Court’s May 26, 2021 Order, LivePerson, Inc. (“LivePerson”) and [24]7.ai, Inc.
 2   (“[24]7”) respectfully submit the attached updated tables that include all remaining objections to
 3   exhibits and deposition testimony. Specifically, attached as Exhibit A is LivePerson’s amended exhibit
 4   list, which includes [24]7’s objections; LivePerson has no remaining objections to [24]7’s exhibits.
 5   Attached as Exhibit B is LivePerson’s amended list of counter-designations to [24]7’s deposition
 6   designations, which includes [24]7’s objections; there are no other remaining objections to deposition
 7   testimony. There are no remaining objections to discovery responses.
 8            The parties respectfully request that the Court resolve the remaining objections in the following
 9   order:
10            1. [24]7’s remaining objections to LivePerson’s exhibits (in Exhibit A);
11            2. [24]7’s remaining objections to LivePerson’s counter deposition designations for the
12               following witnesses (in Exhibit B), in this order:
13                   a. Almog
14                   b. Dean
15                   c. Flammia
16                   d. McDonnell
17                   e. Murphy
18                   f. Rogers
19                   g. Shafir
20                   h. Telman
21                   i. Vijayaraghavan
22

23

24

25

26

27

28
                                                      1                       JOINT STATEMENT RE OBJECTIONS
                                                                                        4:17-cv-01268-JST (KAW)
             Case 4:17-cv-01268-JST Document 741 Filed 05/27/21 Page 3 of 3



 1    DATED: May 27, 2021                                  Respectfully submitted,
 2
                                                           KIRKLAND & ELLIS LLP
 3

 4
                                                           By:    /s/ Michael W. De Vries
 5                                                                Michael W. De Vries

 6                                                         Attorneys for LivePerson, Inc.

 7

 8    DATED: May 27, 2021                                  O’MELVENY & MYERS LLP

 9

10                                                         By:    /s/ Darin W. Snyder
                                                                  Darin W. Snyder
11
                                                           Attorneys for [24]7.ai, Inc.
12

13

14

15

16
                                                ATTESTATION
17

18          Pursuant to Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this document

19   has been obtained from Michael W. De Vries.

20
                                                        By:      /s/ Darin W. Snyder
21                                                                 Darin W. Snyder
22
                                                        Attorneys for LivePerson, Inc.
23

24

25

26

27

28
                                                    2                       JOINT STATEMENT RE OBJECTIONS
                                                                                      4:17-cv-01268-JST (KAW)
